Citation Nr: 0504188	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for numbness of hands 
and feet.

3.  Entitlement to service connection for blackouts.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for residuals of 
exposure to Agent Orange, to include chloracne, peripheral 
neuropathy, and diabetes mellitus.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 1982 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for a nervous 
condition, to include PTSD, for blackouts, hypertension, and 
residuals of Agent Orange exposure are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's disability manifested by hypesthesia of both 
arms and hands and right foot is related to active service.


CONCLUSION OF LAW

A disability manifested by hypesthesia of both arms and hands 
and right foot was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of entitlement to 
service connection for numbness of hands and feet, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a).  

The veteran contends that he suffers from numbness of hands 
and feet and blackouts as a result of his military service.  

The veteran's service records show that he served in Vietnam 
from July 7, 1969 to February 12, 1970.  His MOS was 11H10 
Inf Dir Fire Crmn and he was assigned to the 1st US Army Co. 
B, 1st Bn, Sp Trps.  He received the Vietnam Campaign Medal, 
the Vietnam Service Medal, and the National Defense Service 
Medical.  The Board, therefore, finds that the veteran's 
service in Vietnam affords him the presumption that he has 
been exposed during such service to an herbicide agent.

At the June 1970 discharge examination, the examiner noted 
that the veteran's hands and fingers tend to swell and become 
stiff during cold, damp weather.  However, external 
appearance was normal and there was full range of motion with 
no problems noted. 

At the October 1981 VA examination, the veteran was diagnosed 
with residual of exposure to Agent Orange with numbness of 
the upper extremities and the right foot.  A 
neuropsychiatrist noted that the neurological examination was 
normal except for a hypesthesia of both arms and hands and 
right foot.  Thus, medical evidence of a disability is shown 
by the evidence of record; and the competent medical evidence 
of record links the veteran's numbness of the upper 
extremities and right foot to his exposure to Agent Orange 
while on active service.

In light of all of the foregoing evidence and with all 
reasonable doubt resolved in favor of the veteran, the Board 
is compelled to conclude that the medical evidence 
demonstrates a diagnosis of residual of exposure to Agent 
Orange with numbness of the upper extremities and the right 
foot, and entitlement to service connection for that 
disability is granted.


ORDER

Entitlement to service connection for disability manifested 
by hypesthesia of both arms and hands and right foot is 
granted.


REMAND

The Board notes that in December 2004, it received additional 
evidence submitted by the veteran without a waiver of RO 
consideration.  Accordingly, the case must be remanded to the 
RO for review of this additional evidence in conjunction with 
the veteran's claims.  See Disabled Am. Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

In addition, it appears that Disabled American Veterans has 
acted on the veteran's behalf.  There is not in the claims 
folder, however, a power of attorney documenting the 
appointment of that organization.  Such a document may have 
become separated from the file.  The veteran should again be 
provided a VA Form 21-22 and requested to complete and submit 
it.

Relating to the claim of service connection for hypertension, 
the Board notes that the veteran's service medical records 
are absent complaints, findings or diagnoses of hypertension 
during service.  However, applicable law provides that if the 
veteran was engaged in combat with the enemy while in active 
service, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official record of such incurrence in 
service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Further, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f). Where the record does not reflect that the veteran 
engaged in combat with the enemy under 38 U.S.C.A. § 1154(b), 
his assertions, standing alone, cannot as a matter of law 
provide evidence that he "engaged in combat with the enemy" 
or that an event claimed as a stressor actually occurred.  
See Dizoglio v. Brown, 9 Vet. App. 169 (1996). 

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  

The veteran contends that he suffered from many traumatic 
events in combat in Vietnam.  The veteran contends that he 
lost three friends to a grenade on lead patrol and that he 
witnessed a four-year-old Vietnamese girl being killed in 
order to stop her from approaching him with a live grenade.  
In addition, the veteran contends that he and his wife 
divorced and that his grandfather died while he was in 
Vietnam.  When the battalion commander refused the veteran's 
leave, the veteran reportedly "went looking for him with a 
45 pistol."  However, the October 2000 VA examiner noted 
that the basic theme of the thought content was about the 
horror of the shooting of the 4-year-old Vietnamese girl and 
his comrades, Bob and Jim (reportedly one died in his arms 
and the other one was bleeding extensively).  

The veteran's service records show that he served in Vietnam 
from July 7, 1969 to February 12, 1970.  His MOS was 11H10 
Inf Dir Fire Crmn and he was assigned to the 1st US Army Co. 
B, 1st Bn, Sp Trps.  He received the Vietnam Campaign Medal, 
the Vietnam Service Medal, and the National Defense Service 
Medical.  The veteran's DD Form 214 does not reflect combat 
service.  However, the veteran's personnel file includes a DA 
Form 20 which notes a CIB under awards and decorations but 
does not include the authority or whether it was issued.  

Paragraph 2-6, Army Regulations, 600-8-22 (Military Awards) 
indicates that there are basically three requirements for the 
award of the CIB. The soldier must be an infantryman 
satisfactorily performing infantry duties, must be assigned 
to an infantry unit during such time as the unit is engaged 
in active ground combat, and must actively participate in 
such ground combat.  Campaign or battle credits alone is not 
sufficient for the award of the CIB.  

It is the Board's opinion that further development is 
necessary to verify whether the veteran actually "engaged in 
combat with the enemy."

In addition, it appears that the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) has not been 
contacted to research the veteran's alleged service 
stressors, including especially unit histories of the 
veteran's unit for the period of Vietnam service.  Attempts 
should be made to develop the veteran's reported in-service 
stressors through the USASCRUR.  This includes requesting 
that the veteran provide a more detailed account regarding 
his claimed stressors.  



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be provided and 
asked to complete and return a VA Form 
21-22 if he desires representation by a 
veterans service organization.

2.  An original copy of the veteran's DA 
Form 20 should be obtained.  All 
appropriate sources should be contacted 
with regard to the veteran's service in 
order to verify the veteran's award of 
the Combat Infantryman Badge.  A copy of 
DA Form 20 should accompany each request.

3.  The veteran should be contacted and 
asked to provide the specific (beginning 
and ending) dates within a 60-day time 
period and if possible, identify the 
individuals involved, their units and 
their duty stations, as well as the 
location and places of each of his 
claimed stressors.

4. Thereafter, USASCRUR should be 
contacted, furnished a copy of the 
veteran's service personnel records and 
list of claimed in-service stressors, as 
well as specific information about his 
military service, the organizations in 
which he served in Vietnam, and his 
duties therein, and request verification 
for the record the incidents the veteran 
has claimed to be in-service stressors.  
USASCRUR should also be asked to provide 
the unit history and morning reports (if 
available) for the pertinent time periods 
and units described by the veteran.  All 
documents and responses from USASCRUR 
should be associated with the claims 
folder.  If the veteran does not respond 
to the request for additional information 
regarding his stressors noted above, a 
request to USASCRUR should still be made 
based on the information contained in the 
claims file.

5.  The veteran should be contacted and 
asked to complete the necessary 
authorization forms for all health care 
providers from whom he has received 
treatment for PTSD and hypertension.  
With the necessary authorization from the 
veteran, attempts should be made to 
obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  The veteran 
should further be asked to submit any 
medical evidence in his possession which 
is pertinent to the issues of service 
connection for PTSD and hypertension.  

6.  After completion of the above, any 
further development deemed necessary for 
the adjudication of the claim should be 
accomplished.

7.  The case should again be reviewed on 
the basis of the additional evidence, to 
include consideration of all evidence 
received since the last supplemental 
statement of the case.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


